DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6, 8-12, and 14 are pending.  Claims 7 and 13 have been canceled.

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2020.
Applicant's election with traverse of the process of 6, 8-12, and 14 in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that the process and apparatus of the amended claims of 10/27/2020 are directed toward a single inventive concept.  This is not found persuasive because the production steps added to apparatus do not add to the shared inventive concept (of the process of claim 6 and apparatus of claim 1) because the patentability of a product/apparatus does not depend on its method of production, see MPEP 2113.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian (US 6,294,260).
Regarding Claim 6, Subramanian discloses a process for producing a ceramic heat shield for a gas turbine comprising:
providing an aluminum oxide-coating ceramic body (Fig. 2, comprising elements 22, 24, 26, 28, 32, and 34, read col. 4, ll. 44-46); and
producing a surface layer (Fig. 2, comprising elements 28, 32’, and 34) of the ceramic body containing yttrium aluminum garnet as a reaction coating material (read col. 6, ll. 15-23),
wherein the production of the yttrium aluminum garnet-containing surface layer (comprising elements 28, 32’, and 34) comprises a step of applying a liquid reaction coating form to the ceramic body (by APS deposition and CVD as described in col. 6, ll. 10-23; APS is a plasma spraying technique where the material is melted, i.e. liquefied, and sprayed; CVD is chemical vapor deposition in which the substrate is exposed to a vapor of the reactant); 
wherein the reaction coating former comprises yttrium nitrate or yttrium oxide (as read at col. 6, ll. 10-14).
Regarding Claims 8, 9 and 14, Subramanian discloses wherein the production of an yttrium aluminum garnet containing surface layer (comprising elements 28, 32’, and 34) comprises a step of sintering or co-sintering of the ceramic body after the application of the liquid reaction coating former wherein the sintering or co-sintering of 
Regarding Claim 10, Subramanian discloses wherein the liquid reaction coating former is sprayed or brushed onto the ceramic body (sprayed, APS as read at col. 6, ll. 10-18) or wherein the ceramic body is dipped into the liquid reaction coating former.
Regarding Claim 11, Subramanian disclose wherein the liquid reaction coating former is applied under negative pressure (via chemical vapor deposition, CVD, which is a vacuum deposition method wherein byproducts are removed by a “negative pressure”).
Regarding Claim 12, Subramanian discloses wherein the step of providing the ceramic body comprises steps of making up a ceramic body base mixture (yttria and zirconia as read at col. 2, l. 66-col. 3, l. 3), shaping (shaped into the form shown in Fig. 2), setting (via the heating described in col. 3, ll. 6-12), and drying (evaporation as read at col. 6, ll. 6-9).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                     Primary Examiner, Art Unit 3741                                                                                                                   Examiner, Art Unit 3741